Citation Nr: 0702343	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2003, a statement of the case was issued 
in June 2004, and a substantive appeal was received in August 
2004.  Additional evidence was received from the veteran in 
December 2006 with a written waiver of preliminary RO review.



FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the March 2003 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating, nor the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in November 2002 in which it advised him of 
the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, a medical record from USAF 
Hospital Elmendorf Air Force Base and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in June 2003.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The veteran has advanced several theories as to how 
he contracted hepatitis C in service.  He claims that he used 
razors belonging to other individuals.  He also claims that 
he sought dental treatment in service, and non-sterile 
instruments were used.  He claims that he participated in 
high risk sexual activity which resulted in contracting a 
venereal disease and hepatitis C.  He used drugs 
intravenously for many years after separation from service, 
but claims that he contracted hepatitis C prior to such drug 
use.  

An examination performed for induction purposes in November 
1965 reflects a normal clinical evaluation.  In January 1967, 
the veteran complained of possible gonorrhea.  It was noted 
that his last venereal contact was 10 days prior.  He 
complained of persistent dysuria, but there was no discharge 
or sores.  The impression was nonspecific urethritis.  The 
entry reflects that the veteran was to undergo a Venereal 
Disease Research Laboratory (VDRL), a test for syphilis.

An August 15, 1969, laboratory slip reflects clinical data as 
"reactive VDRL x 2" and the result of the fluorescent 
treponemal antibody test (FTA-ABS) was non-reactive.  An 
August 26, 1969, laboratory slip reflects clinical data as 
"pos VDRL x 2," the examination requested was lupus 
erythematosus preparation (L-E Prep), and the blood test was 
negative.  

An examination performed for separation purposes in July 1969 
reflects that the veteran had gonorrhea in 1967 and was 
treated with penicillin, and there were no complications and 
no sequela.  The examination report also reflects the 
following:

Reactive VDRL's X2, F.T.A. - V.A.S. - 
non-reactive, sed. Rate - 5mm/hr; le prep 
- neg

The examiner recommended that a VDRL be done yearly for 2 
years by VA.  As noted, the veteran separated from service in 
August 1969.

An April 1970, treatment record from USAF Hospital Elmendorf 
Air Force Base in Alaska, reflects a notation of "several 
abnormal lab slides."  Portions of the treatment record are 
illegible, but the examiner did note "recovery from 
[illegible] hepatitis or [illegible] or both."  FTA and LE 
prep tests were negative.  The records reflect that the 
veteran was to undergo a repeat test, however, the objective 
evidence does not reflect any further testing or diagnoses 
related to hepatitis until 1996.

In June 2003, the veteran underwent a VA examination.  The 
examiner noted that the veteran's medical records were 
reviewed.  The examiner acknowledged the separation 
examination which reflected a positive VDRL.  The examiner 
noted that the veteran reported a history of multiple risk 
factors including high risk sexual behavior from 1967 to 
1969; use of shared razors belonging to other people; and, he 
claimed that a dental technician at the Elmendorf Air Force 
base used non-sterile or inadequately sterilized instruments 
in 1966 or 1967.  The examiner noted that none of these risk 
factors were documented.  It was also noted that he had a 
history of intravenous drug use from the mid-1970s to the 
1980s.  He reported using cocaine and heroin intravenously.  
The examiner noted the April 1970 documentation of 
unspecified hepatitis when his laboratory study showed 
elevated bilirubin, SGOT, and alkaline phosphatase.  The 
examiner noted that the medical records were negative for 
blood transfusion or accidental blood exposure during 
service.  He was noted to have abnormal liver function test 
in April 1996 during an insurance physical.  He was referred 
by his general practitioner to a gastroenterologist in 
September 1996 and underwent a liver biopsy in October 1996 
which showed periportal fibrosis with stage II with active 
hepatitis C.  The starter surface hepatitis C was uncertain 
at the time of the examination.  He denied physical 
complaints, particularly he denied abdominal pain, but 
complained of some vague fatigue.  Upon physical examination, 
the examiner's impression was hepatitis C.  With regard to 
the veteran's reports of high risk sexual behavior in 
service, the use of shared razors during service, and the use 
of non-sterile dental instruments in service, the examiner 
noted that none of this had been documented other than a 
history of positive VDRL which may be suggestive of high risk 
sexual behavior and a sexually transmitted disease.  The 
examiner opined that it is very likely that he contracted 
hepatitis C from post-service intravenous drug use but the 
examiner could not entirely rule out the possibility of high 
risk activities in service causing hepatitis C, if indeed 
there is some documentation of these activities.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hepatitis C.

Hepatitis C was diagnosed in approximately October 1996, 
constituting a period of approximately 37 years after 
separation from service.  

Service medical records do not reflect that the veteran 
underwent a blood transfusion in service, and the veteran has 
not claimed that a transfusion was administered.  With regard 
to the veteran's specific contentions that he used shared 
razors in service, and that he underwent dental treatment 
with non-sterile equipment, the veteran has not submitted any 
documentation to suggest that such incidents actually 
occurred during service, or that any such incidents caused 
his hepatitis C.  

Service medical records, while they reflect positive VDRLs, 
such testing is only indicative of syphilis, not hepatitis C.  
With regard to his subjective reports of high risk sexual 
behavior, the examiner specifically noted that a history of 
positive VDRL may be suggestive of high risk sexual behavior 
and a sexually transmitted disease.  The VA examiner, 
however, opined that it was very likely that he contracted 
hepatitis C from post-service intravenous drug use.  Such 
opinion was based upon a review of the service medical 
records, and the April 1970 post-service medical record which 
reflected abnormal liver functioning and a possibility of 
unspecified hepatitis.  The Board accepts the June 2003 VA 
examination as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records and a thorough examination, and it contains detailed 
rationale for the medical conclusion.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 (Fed. Cir. 
1999).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board acknowledges that the VA examiner could not 
entirely rule out the possibility of high risk activities in 
service causing hepatitis C, however, such opinion was 
contingent on documentation of the veteran's claimed high 
risk activities.  It is clear that there is no documentation 
of any in-service high risk activities, other than testing 
which revealed the incurrence of sexually transmitted 
diseases.  Contraction of a sexually transmitted disease is 
not necessarily indicative of participation in high risk 
sexual activity.  But even affording the veteran the benefit 
of the doubt that in fact he did engage in high risk sexual 
activity during service, the examiner opined that there was 
only a possibility that this behavior could have caused his 
hepatitis C.  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The Board also finds probative that although it was not until 
1990 that a hepatitis C test became available, there is no 
objective medical evidence that the veteran showed any signs 
or symptoms of hepatitis C until over three decades after 
separation from service.  The veteran has not submitted any 
objective evidence of any post-service symptomatology 
experienced from 1970 through 1996 which could be indicative 
of hepatitis C.  The veteran has referenced experiencing 
fatigue, however, service medical records do not reflect any 
such complaints, nor does the objective medical evidence 
until a definitive diagnosis of hepatitis C had already been 
established.  Moreover, once the hepatitis C test became 
available in 1990, a diagnosis was not rendered until 
approximately six years later, and such diagnosis was only 
rendered after a routine insurance examination revealed an 
abnormal liver function test.  As reported by the veteran at 
the June 2003 VA examination, he denied any physical 
symptoms, other than some vague fatigue.  The Board 
acknowledges the hepatitis C documentation submitted by the 
veteran, particularly pertaining to the natural history of 
hepatitis C.  

The Board accepts the medical finding that hepatitis is 
typically an insidious process progressing at a slow rate 
without symptoms or physical signs during the first two 
decades after infection.  While acknowledging such a process, 
however, the evidence still does not show that his hepatitis 
C was due to incidents that occurred during service.  The 
submitted documentation also states that typical patients 
with hepatitis C will be asymptomatic and have normal, 
intermittently elevated, or persistently elevated liver 
function test.  While acknowledging the abnormal liver 
functioning tests in April 1970, approximately 8 months after 
separation from service, a definitive diagnosis of hepatitis 
C was not rendered, only a possibility of unspecified 
hepatitis.  Based on the positive VDRL, the in-service 
examiner recommended that the veteran undergo yearly testing 
for two years subsequent to service, however, the veteran 
apparently did not do so.  The April 1970 treatment record 
reflects that a repeat test was to be administered, however, 
the objective evidence does not reflect that any such test 
was completed.  Thus, it is impossible to know whether such 
April 1970 findings were indicative of hepatitis C, another 
type of hepatitis, or another disease.  Consequently, a 
definitive diagnosis of hepatitis was not rendered until 
1996, approximately 36 years after the initial finding of 
possible unspecified hepatitis.  A positive VDRL in service 
which was only indicative of syphilis, and an elevated liver 
function test on one occasion in April 1970 with only a 
possible diagnosis of unspecified hepatitis cannot be the 
basis for an etiological relationship of his current 
hepatitis C to service.  

While acknowledging the veteran's belief that his hepatitis C 
is due to high risk factors which occurred during service, it 
is well established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


